 
 
I 
108th CONGRESS 2d Session 
H. R. 5220 
IN THE HOUSE OF REPRESENTATIVES 
 
October 5, 2004 
Mr. King of New York (for himself and Mrs. Maloney) introduced the following bill; which was referred to the Committee on Financial Services 
 
A BILL 
To require the the Secretary of the Treasury to mint coins in commemoration of the Washington National Opera, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Washington National Opera Commemorative Coin Act of 2004. 
2.FindingsThe Congress finds as follows: 
(1)The Washington National Opera has served as the Nation’s opera since its creation in 1956. 
(2)In 2000, the Washington Opera was designated the National Opera by an Act of Congress to reflect the significant national arts leadership role of the Opera. 
(3)The Washington National Opera educates and inspires students of all ages through engaging educational programs and innovative partnerships that broaden public awareness and appreciation for opera and are accessible to people of all abilities through needs-based scholarships and accommodations. 
(4)The education programs of the Washington National Opera strengthen and enhance local, State, and national standards for learning. 
(5) The Washington National Opera has worked since its inception to encourage the development of gifted young American artists. 
(6)It is appropriate to authorize coins commemorating the 20th anniversary of the Washington National Opera Education and Community Programs with proceeds from the sale of the coins being deposited for the Washington National Opera Education and Community Program with the specific purpose of aiding in the education of students, broadening awareness and appreciation for opera, and enriching standards for learning. 
3.COIN SPECIFICATIONS 
(a)$1 CoinsThe Secretary of the Treasury (hereafter in this Act referred to as the ‘‘Secretary’’) shall mint and issue not more than 300,000 $1 coins, each of which shall— 
(1)weigh 26.73 grams; 
(2)have a diameter of 1.500 inches; and 
(3)contain 90 percent silver and 10 percent copper. 
(b)Legal tenderThe coins minted under this Act shall be legal tender, as provided in section 5103 of title 31, United States Code. 
(c)Numismatic itemsFor purposes of section 5136 of title 31, United States Code, all coins minted under this Act shall be considered to be numismatic items. 
4.Design of coins 
(a)Design requirements 
(1)In generalThe design of the coins minted under this Act shall be emblematic of the Washington National Opera. 
(2)Designation and inscriptionsOn each coin minted under this Act, there shall be— 
(A)a designation of the value of the coin; 
(B)an inscription of the year 2010; and 
(C)inscriptions of the words Liberty, In God We Trust, United States of America, and E Pluribus Unum. 
(b)SelectionThe design for the coins minted under this Act shall be— 
(1)selected by the Secretary after consultation with the Commission of Fine Arts and the Board of Directors of the Washington National Opera (hereafter in this Act referred to as the Board); and 
(2)reviewed by the Citizens Coinage Advisory Committee established under section 5135 of title 31, United States Code. 
5.Issuance of coins 
(a) Quality of coinsCoins minted under this Act shall be issued in uncirculated and proof qualities. 
(b)Mint facilityNot more than 1 facility of the United States Mint may be used to strike the coins minted under this Act. 
(c)Commencement of issuanceThe Secretary may issue coins minted under this Act beginning January 1, 2010, except that the Secretary may initiate sales of such coins, without issuance, before such date. 
(d)Termination of minting authorityNo coins shall be minted under this Act after December 31, 2010. 
(e)First use of year 2010 dateThe coins minted under this Act shall be the first commemorative coins of the United States to be issued bearing the inscription of the year ‘‘2010’’. 
(f)Promotion consultationThe Secretary shall consult on a regular and frequent basis with the Board in order to establish a role for the Board in the promotion, advertising and marketing of the coins minted under this Act.  
6.Sale of coins 
(a)Sale priceNotwithstanding any other provision of law, the coins issued under this Act shall be sold by the Secretary at a price equal to— 
(1)the face value of the coins;  
(2)the surcharge provided in section 7 with respect to such coins; and 
(3) the cost of designing and issuing the coins (including labor, materials, dies, use of machinery, overhead expenses, marketing, and shipping). 
(b)Bulk salesThe Secretary shall make bulk sales of the coins issued under this Act at a reasonable discount. 
(c)Prepaid orders at a discount 
(1)In generalThe Secretary shall accept prepaid orders for the coins minted under this Act before the issuance of such coins. 
(2)DiscountSale prices with respect to prepaid orders under paragraph (1) shall be at a reasonable discount. 
7.Surcharges 
(a)Surcharge requiredAll sales of coins under this Act shall include a surcharge of $10 per coin. 
(b)DistributionSubject to section 5134(f) of title 31, United States Code, all surcharges which are received by the Secretary from the sale of coins issued under this Act shall be promptly paid by the Secretary to the Board on behalf of the Washington National Opera Education and Community Program to be used to aid in the education of students, broadening awareness and appreciation for opera, and enriching standards for learning. 
(c)AuditsThe Board and the Washington National Opera Education and Community Program shall be subject to the audit requirements of section 5134(f)(2) of title 31, United States Code.  
 
